     Case 4:20-cv-00844-ALM Document 1 Filed 10/27/20 Page 1 of 8 PageID #: 1




                          UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF TEXAS



CRAIG CUNNINGHAM,                                 §
Plaintiff,                                        §
                                                  §
v.                                                §
                                                  § ​Civil Action No. 4:20-cv-00844
LJ Ross Associates, Inc., John/Jane Does 1-5      §
                                                  §
                                                  §
Defendants.                                       §




                       PLAINTIFF’S ORIGINAL COMPLAINT




     1. The Plaintiff hereby files this lawsuit against LJ Ross Inc. and John/Jane Does

        1-5.

     2. The Plaintiff is Craig Cunningham, a natural person, who resides in Plano, Texas.

     3. LJ Ross Inc. (hereinafter “LJ Ross”) is a Michigan corporation who can be served

        via registered agent Rebecca Roberts 4 Universal Way, Jackson, Michigan 49204.

     4. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.
Case 4:20-cv-00844-ALM Document 1 Filed 10/27/20 Page 2 of 8 PageID #: 2




                           Jurisdiction and Venue




5. Jurisdiction of this court arises as the acts happened here and the Plaintiff resides

   and works in this District. ​ 47 USC 227(b).

6. Venue in this District is proper in that the Defendant(s) transact business here and

   the acts and transactions occurred here. ​ 47 USC 227(b).




                           FACTUAL ALLEGATIONS




7. Plaintiff received an unsolicited phone call from Defendant LJ Ross on August 12,

   2020 from telephone number 833-876-0584 to his cell phone. This call was made

   without his consent and was for a non-emergency purpose.

8. The 833 area code originates from Texas. Defendant is a Michigan entity.

9. Plaintiff, misled as to Defendant's true location, on August 12, 2020 answered the

   call thinking it possibly was a friend or loved one living in Texas.

10. Defendant LJ Ross identified itself as a debt collector and informed Plaintiff he

   owed monies for an outstanding electrical bill.

11. During this call Plaintiff asked Defendant LJ Ross if it manually dialed his cell

   phone number to contact him. Defendant replied that it did not and that a computer

   was used to call Plaintiff.

12. During this August 12, 2020 call Plaintiff informed Defendant that he disputed the

   debt in question, did not consent to being called with an autodialer, and did not
Case 4:20-cv-00844-ALM Document 1 Filed 10/27/20 Page 3 of 8 PageID #: 3




   want to be called again.

13. Defendant LJ Ross called Plaintiff again on October 23, 2020 seeking to collect a

   debt for outstanding utility services.

14. On October 23, 2020 Plaintiff again informed Defendant LJ Ross he did not owe a

   debt, and disputed the debt in question.

15. That same day, frustrated and annoyed by the harassment, Plaintiff calls

   Defendant LJ Ross back to speak to a manager in order to determine why he was

   being targeted for the collection of a debt he did not owe.

16. During this call back on October 23, 2020 Defendant LJ Ross initially seeks

   Plaintiff;s permission to continue calling him with an autodialer.

17. When Plaintiff confronts Defendant LJ Ross about using an autodialer to contact

   him without his consent, ,Defendant LJ Ross then recants its initial denial of

   calling Plaintiff with an autodialer. LJ Ross then admits its previous call to

   Plaintiff that same day was in fact made using an autodialer.




                              CAUSE OF ACTION




                                  COUNT I
Case 4:20-cv-00844-ALM Document 1 Filed 10/27/20 Page 4 of 8 PageID #: 4




   Violations of the Telephone Consumer Protection Act (hereinafter “TCPA”)




18. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

   of this complaint as though fully stated herein.

19. The foregoing actions by the Defendants constitute breach of the TCPA by

   initiating a call using an automated telephone dialing system for a non-emergency

   purpose without Plaintiff’s consent. These actions violate ​47 USC 227(b) ​and

   entitle Plaintiff to $1,500.00 (fifteen hundred dollars) per call in damages as these

   were willful actions.




                                  COUNT II




    Violations of the Fair Debt Collection Practices Act (hereafter “FDCPA”) 15
                                 USC 1681 et.




1. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

   of this complaint as though fully stated herein.

2. The foregoing actions by the Defendants constitute breach of the FDCPA by

   placing unsolicited and unwelcome phone call to the Plaintiff’s cell phone, making

   false or misleading representations to Plaintiff in the collection of a debt and

   failing in their communications to indicate the contact was being made in the

   collection of a debt.
Case 4:20-cv-00844-ALM Document 1 Filed 10/27/20 Page 5 of 8 PageID #: 5




                                 COUNT III




                  Violations of the Texas Finance Code 392




1. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

   of this complaint as though fully stated herein.

2. The foregoing actions by the Defendants constitute breach of the Texas Finance

   Code 392 by placing unsolicited and unwelcome telephone calls to the Plaintiff’s

   cell phone and by making false and misleading representations likely to deceive a

   consumer.




                                 COUNT IV




   Violations of the Texas Business and Commerce Code 305.053




3. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

   of this complaint as though fully stated herein.

4. The foregoing actions by the Defendants constitute breach of the ​Texas Business

   and Commerce Code 305.053 ​by violating the TCPA ​47 USC 227.
Case 4:20-cv-00844-ALM Document 1 Filed 10/27/20 Page 6 of 8 PageID #: 6




                  PRAYER FOR DAMAGES AND RELIEFS




   WHEREFORE, ​Plaintiff Craig Cunningham, respectfully prays and requests that
   judgement be entered against each and every Defendant for the following:




   1. Statutory damages of $3,000.00 (three thousand dollars) for each phone call in

   violation of the TCPA.




   2. Statutory damages in the amount of $1,500.00 (fifteen hundred dollars) for

   violations of the Texas Business and Commercial Code.




   3. Damages of $5,000.00 (five thousand dollars) per violation of the Texas

   Finance Code 392.




   4. Punitive Damages of $25,000.00 (twenty five thousand dollars) for violations of

   the Texas Finance Code and FDCPA.




   5. Actual damages as determined by a judge/jury.




   6. Pre-judgment interest from the date of the phone text messages at issue.
  Case 4:20-cv-00844-ALM Document 1 Filed 10/27/20 Page 7 of 8 PageID #: 7




                                            Respectfully submitted:


                                                /s/ Leland McRae
                                                _____________________________________
                                                Leland Garrett McRae
                                                SBN 24086374
                                                1150 N. Loop 1604 W, Ste 108-461
                                                San Antonio, TX 78248
                                                Phone: 210-569-0434
                                                FAX: 210-493-6080
                                                EMAIL: leland@lelandmcrae.com




                             CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of Plaintiff’s Original Complaint was served

on all named Defendant(s), LJ Ross Associates, Inc who can be served via registered agent

Rebecca Roberts 4 Universal Way, Jackson, Michigan 49204.




/s/ Leland McRae

_____________________

Leland McRae
   Case 4:20-cv-00844-ALM Document 1 Filed 10/27/20 Page 8 of 8 PageID #: 8




Attorney for Plaintiff
